Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 12, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant testified that she left her employment because she believed that the workload and deadlines were unrealistic, her hours were overwhelming and she did not receive compensatory time for all of her overtime hours. We find substantial evidence to support the Board’s decision that claimant voluntarily left her employment without good cause. The record fails to establish that claimant was misled as to the nature and demands of her job. In addition, claimant was not reprimanded when she missed deadlines and, in fact, her supervisor even attempted to accommodate claimant in this regard. There is also no indication that claimant ever complained about the compensatory time she received and any conflicting testimony in this regard merely created a credibility question for the Board to resolve. Finally, dissatisfaction with working conditions does not constitute good cause for leaving one’s employment.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.